              Case 18-14506-LMI        Doc 372      Filed 04/04/19       Page 1 of 15



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                  www.flsb.uscourts.gov


IN RE:
                                                              CASE NO. 18-14506-BKC-LMI
MIAMI BEVERLY, LLC                                            Chapter 11 (Lead Case)

                                                              Jointly Administered

1336 NW 60, LLC                                               CASE NO. 18-14509-BKC-LMI
REVEREND, LLC                                                 CASE NO. 18-14510-BKC-LMI
13300 ALEXANDRIA DR. HOLDINGS, LLC                            CASE NO. 18-14511-BKC-LMI
THE HOLDINGS AT CITY, LLC                                     CASE NO. 18-14512-BKC-LMI

               Debtors
__________________________________________/

        EMERGENCY MOTION TO APPROVE SETTLEMENT AGREEMENT
    BETWEEN THE DEBTOR-IN-POSSESSION, MIAMI BEVERLY, LLC, LIBERTY
   APARTMENTS, LLC, FREEDOM APARTMENTS, LLC, ABRAHAM AND DENISE
 VAKNIN, AND CLAIMANTS, GAYNISHA WILLIAMS, NATHANAEL MARS, SHANNON
DANIELS, LAKEISHA CHATFIELD, AND LAKEISHA CHATFIELD ON BEHALF OF HER
                         MINOR DAUGHTER T.C.

                EMERGENCY HEARING REQUESTED ON APRIL 5, 2019

  Debtor, Miami Beverly, LLC, requests this Court conduct a hearing on the
  instant Motion on April 5, 2019, at 9:30 a.m., contemporaneously with the pre-
  scheduled confirmation hearing on the Debtor’s Corrected Second Amended
  Plan and Corrected Second Amended Disclosure Statement [ECF # 329, 330,
  331]. Approval of this Motion is critical and integral to Confirmation of the
  Plan.

         Debtor, Miami Beverly, LLC (the “Debtor”), by and through the undersigned counsel,

pursuant to Fed. R. Bankr. P. 9019 and Local Rules 9019-1, moves (the “Motion”) this Court

for entry of an order approving the Compromise and Settlement Agreement (the

“Agreement” or “Settlement”) by and between Debtor and Liberty Apartments, LLC, a

dissolved Florida limited liability company (“Liberty”), Freedom Apartments LLC, a dissolved

Florida limited liability company (“Freedom”), and Mr. Abraham Vaknin and Mrs. Denise


                             ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
48510750;1
              Case 18-14506-LMI        Doc 372      Filed 04/04/19       Page 2 of 15



Vaknin, each individually (the “Vaknins”) (Debtor, Liberty, Freedom, and Vaknins,

collectively, referred to as “Settling Parties”), and Claimants, Gaynisha Williams (“Williams”),

Nathanael Mars (“Mars”), Shannon Daniels (“Daniels”), Lakeisha Chatfield (“Chatfield”),

Lakeisha Chatfield on behalf of her minor daughter T.C. (“T.C.”) (Williams, Mars, Daniels,

Chatfield, and T.C., collectively, “Claimants”), and in support of the Motion states as follows:

                                        BACKGROUND

                                 The Personal Injury Claims

         1.   On May 22, 2015, the Claimants commenced their civil case (the “Complaint”)

against the Settling Parties in the Eleventh Judicial Circuit in and for Miami-Dade County,

Florida, in the Case styled Gaynisha Williams, et. al. v. Miami Beverly, LLC, et al., Case No.

15-011718-CA-01 (the “State Case”). On November 8, 2017, the State Case was removed

to the United State District Court of the Southern District of Florida (the “District Court”), in

the case styled as Williams et al. v. Miami Beverly, LLC, et al., Case No. 17—CV-24117-

PCH (the “District Case”).

         2.   On November 15, 2017, the Settling Parties filed their Answer and Affirmative

Defenses [District Case, ECF # 4].

                                The Bankruptcy Case, Claims
                             and Objections Filed, and Settlement

         3.   On April 17, 2018, the Debtor commenced the above-captioned bankruptcy

case.

         4.   The proof of claim deadline was August 20, 2018. On August 17, 2018, each

of the Claimants filed their respective claims (“Claims” or “Claim”) in the Bankruptcy Case,

as follows:

         5.




                              ________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
48510750;1
               Case 18-14506-LMI        Doc 372      Filed 04/04/19       Page 3 of 15



                          Claimant                    Claim No.       Amount of Claim

               Gaynisha Williams                    3-1               $317,641.16

               Nathanael Mars                       4-1               $267,641.16

               Lakeisha Chatfield                   5-1               $317,641.16

               Shannon Daniels                      6-1               $317,641.16

               Lakeisha Chatfield on behalf T.C. 7-1                  $367,641.16

                                                    Total Claims: $1,588,205.80



The Claims included request for attorney fees and costs in the total amount for all of the

Claims of $88,205.80 (the “Attorney’s Fees”).

         6.     On September 26, 2018, the Vaknins, and specifically, Denise Vaknin, as

Equity owner of Beverly, by and through counsel, filed an Objection to the Claims of

Williams, Mars, Daniels, Chatfield, and T.C. (the “Objection”)[ECF # 169].

         7.     On March 26, 2019, Beverly (together with other jointly administered Debtors

(to the extent applicable) filed its Joinder with the Objection (the “Joinder”) [ECF # 343].

         8.     On March 21, 2019, the Debtor (together with its other jointly administered

debtors) filed the Correct Second Amended Plan of Reorganization (the “Plan”) [ECF #

329], and Corrected Second Amended Disclosure Statement in Support of the Plan of

Reorganization of the Joint Debtors (the “Disclosure”) [ECF # 330]. As part of the proposed

Plan, Beverly proposed to include the Claims as part of a reserve amount to be set aside

until such time as the allowance of the Claims is determined. A final hearing to approve the

Plan and Disclosure is scheduled for April 5, 2019 (“Confirmation Hearing”).

         9.     Debtor, joined by the other Settling Parties, and Claimants wish to resolve the

Claims and other dispustes by and between them.

         10.    Debtor believes that this settlement is in the best interest of the Debtor’s

                                ________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
48510750;1
               Case 18-14506-LMI      Doc 372      Filed 04/04/19       Page 4 of 15



estate and that the Settlement is fair and reasonable and well within its sound business

judgment.

         11.   The details of the analysis and settlement are set forth in the Agreement

that is attached hereto as Exhibit “A”.                The Agreement shall govern any

inconsistencies between this Motion and the Agreement.

         12.   The Agreement includes resolution of the following issues:

               a. Determines the Claimants allowed Claims at the total allowed amount
                  (including attorneys fees) of $565,000.00 (the "Allowed Claims").

               b. Provides for the treatment of Claimants Allowed Claims as part of a
                  Chapter 11 Plan proposed by the Debtor;

               c. Full mutual releases are exchanged by the parties; and

               d. Resolves all disputesbetween the Debtor and the Claimants, including as
                  to the objections to the claims and confirmation, as well asthe disputes
                  between the Settling Parties and the Claimants.

         13.   The foregoing overview of the Agreement is included here for summary

purposes only and is not intended to constitute a full recitation of the terms of the

Agreement. Accordingly, review of the foregoing or this Motion should not be a substitute

for review of the complete Agreement.

                         LEGAL STANDARD FOR APPROVAL OF
                            THE SETTLEMENT AGREEMENT

         14.   The Court has broad discretion to approve a settlement or compromise, and it

should do so unless the proposed settlement falls below the lowest point in the range of

reasonableness. In re Bi-Coastal Corp., 164 B.R. 1009, 1016 (Bankr. M.D. Fla. 1993). The

Eleventh Circuit has set forth the following factors that must be considered in determining

whether to approve a settlement or compromise:            (a) the probability of success in the

litigation; (b) the difficulties, if any, to be encountered in the matter of collection; (c) the

complexity of the litigation involved, and the expense, inconvenience and delay necessarily


                             ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
48510750;1
                   Case 18-14506-LMI      Doc 372      Filed 04/04/19       Page 5 of 15



attending it; and (d) the paramount interest of the creditors and a proper deference to their

reasonable views in the premises. In re Justice Oaks II, Ltd., 898 F.2d 1544, 1548 (11th Cir.

1990), cert. denied 498 U.S. 959 (1990).

        15.        The Debtor believes consideration of the Justice Oaks II factors weights in

favor of approval of the Agreement, as explained below:

              a.      Probability of Success. Without admission of liability, the Debtor
                      believes that the probability of success on the objection to the Claims is
                      uncertain, and litigation will be lengthy and consume vast resources from
                      the estate.

              b.      Collection. The Debtor does not believe this factor is applicable to the
                      analysis as this is a Settlement of Claims against the Debtor’s estate.

              c.      Complexity of Litigation. As mentioned above, the litigation would
                      involve a contested trial on factual issues pertaining to the injuries
                      sustained by the Claimants, as well as determination of punitive damages.
                      The Agreement avoids litigation, which would not only save significant
                      expense to the bankruptcy estate, but significantly speed up the Debtor’s
                      efforts to in connection with the pending approval of the Plan.

              d.      Interest of Creditors. The Debtor believes that the settlement is in the
                      best interest of the creditors and equity interest (given the solvency of the
                      bankruptcy estate) in light of the savings to the estate, and the ability of
                      the Debtor to use the funds as part of 1031 exchange contemplated in the
                      Plan, as well as potential available funds for distribution to all parties in
                      interest, including equity, given the solvency of the estate.

        16.        Based on the above, the Debtor believes all Justice Oaks II factors have been

satisfied such that the Court should approve the Agreement.

                             [MOTION CONTINUES ON NEXT PAGE]




                                ________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
48510750;1
              Case 18-14506-LMI       Doc 372      Filed 04/04/19       Page 6 of 15



        WHEREFORE, Debtor respectfully request the entry of an order (a) granting the

Motion; (b) approving the settlement between the Debtor, and the rest of the Settling

Parties, and the Claimants; and (c) for such other and further relief as the Court deems just

and proper.

Dated: April 4, 2019                                 LEIDERMAN SHELOMITH ALEXANDER
                                                     + SOMODEVILLA, PLLC
                                                     Bankruptcy Counsel for the Debtor-in-
                                                     Possession, Miami Beverly, LLC
                                                     2699 Stirling Road, Suite C401
                                                     Ft. Lauderdale, Florida 33312
                                                     Telephone: (954) 920-5355
                                                     Facsimile: (954) 920-5371

                                                     By:__________/s/_____________
                                                           IDO J. ALEXANDER
                                                           Florida Bar No. 51892
                                                           ija@lsaslaw.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing motion was served
on April 4, 2019, to all parties on via the Notice of Electronic Filing (which is incorporated
herein by reference).

                                                     By:_________/s/________________
                                                           Ido J. Alexander




                            ________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
48510750;1
             Case 18-14506-LMI     Doc 372      Filed 04/04/19       Page 7 of 15




                                     EXHIBIT “A”
                               (Settlement Agreement)




                         ________________________
                      Leiderman Shelomith Alexander + Somodevilla, PLLC
                                   Miami | Fort Lauderdale
48510750;1
               Case 18-14506-LMI        Doc 372      Filed 04/04/19      Page 8 of 15



                    COMPROMISE AND SETTLEMENT AGREEMENT

        On April 4, 2019, this compromise and settlement agreement (“the Agreement” or
“Settlement”) was made by Debtor, Miami Beverly, LLC (the “Debtor” or “Beverly”), Liberty
Apartments, LLC, a dissolved Florida limited liability company (“Liberty”), Freedom Apartments
LLC, a dissolved Florida limited liability company (“Freedom”), and Mr. Abraham Vaknin and
Mrs. Denise Vaknin, each individually (the “Vaknins”) (Debtor, Liberty, Freedom, and Vaknins,
collectively, referred to as “Settling Parties”), and other side, Claimants, Gaynisha Williams
(“Williams”), Nathanael Mars (“Mars”), Shannon Daniels (“Daniels”), Lakeisha Chatfield
(“Chatfield”), Lakeisha Chatfield on behalf of her minor daughter T.C. (“T.C.”) (Williams, Mars,
Daniels, Chatfield, and T.C., collectively, “Claimants”). The parties to this Agreement are
collectively referred to as the “Parties” or singularly as “Party.”

                                            RECITALS

       WHEREAS, on May 22, 2015, the Claimants commenced their civil case (the
“Complaint”) against the Settling Parties in the Eleventh Judicial Circuit in and for Miami-Dade
County, Florida, in the Case styled Gaynisha Williams, et. al. v. Miami Beverly, LLC, et al., Case
No. 15-011718-CA-01 (the “State Case”), based on various personal injury claims detailed arising
from the Claimants’ tenancy at the Beverly owned real property;

       WHEREAS, on October 19, 2017, the state court entered an Agreed Order Granting
Claimants’ Motion for Leave to File First Amended Complaint which included a demand for
punitive damages;

         WHEREAS, the Claimants hold personal injury claims against the Settling Parties;

        WHEREAS, on November 8, 2017, the State Case was removed to the United State
District Court of the Southern District of Florida (the “District Court”), in the case styled as
Williams et al. v. Miami Beverly, LLC, et al., Case No. 17—CV-24117-PCH (the “District Case”);

       WHEREAS, on November 15, 2017, the Settling Parties filed their Answer and
Affirmative Defenses [District Case, ECF # 4];

        WHEREAS on April 17, 2018 (the “Petition Date”), Beverly filed a voluntary petition for
relief under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court
for the Southern District of Florida, in the Case styled as Miami Beverly, LLC, et al., Lead Case
No. 18-14506 (the “Bankruptcy Case”). The Bankruptcy Case is jointly administered with other
related affiliated debtors;

       WHEREAS, following the filing of a Suggestion of Bankruptcy, the District Court entered
an order that stayed the District Court Case as against all of the Settling Parties, including Liberty,
Freedom, and the Vaknins [District Case, ECF # 25];

        WHEREAS, the proof of claim deadline in the Bankruptcy Case was August 20, 2018. On
August 17, 2018, each of the Claimants filed their respective claim (the “Claim” and collectively
the “Claim”) in the Bankruptcy Case against the Debtor only (the Claimants did not file any claims
in the Bankruptcy Case against the related debtors), as follows:


48513542;1
              Case 18-14506-LMI         Doc 372       Filed 04/04/19     Page 9 of 15




                          Claimant                     Claim No.     Amount of Claim

             Gaynisha Williams                        3-1            $317,641.16

             Nathanael Mars                           4-1            $267,641.16

             Lakeisha Chatfield                       5-1            $317,641.16

             Shannon Daniels                          6-1            $317,641.16

             Lakeisha Chatfield on behalf T.C. 7-1                   $367,641.16

                                                      Total Claims: $1,588,205.80



      WHEREAS, the Claims include a request for attorney fees and costs in the aggregate
amount for all the Claims of $88,205.80.

       WHEREAS, on September 26, 2018, the Vaknins, and specifically, Denise Vaknin, as
Equity owner of Beverly, by and through counsel, filed an Objection to the Claims of Williams,
Mars, Daniels, Chatfield, and T.C. (the “Objection”)[ECF # 169];

       WHEREAS, on March 26, 2019, Beverly (together with other jointly administered
Debtors (to the extent applicable) filed its Joinder in the Objection (the “Joinder”) [ECF # 343];

        WHEREAS, on March 21, 2019, the Debtor (together with its other jointly administered
debtors) filed the Corrected Second Amended Plan of Reorganization (the “Plan”) [ECF # 329],
and Corrected Second Amended Disclosure Statement in Support of the Plan of Reorganization of
the Joint Debtors (the “Disclosure”) [ECF # 330]. As part of the proposed Plan, Beverly proposed
to include the Claims as part of a reserve amount to be set aside until such time as the allowance
of the Claims is determined. A final hearing to approve the Plan and Disclosure is scheduled for
April 5, 2019 (“Confirmation Hearing”);

        WHEREAS, the Parties to this Agreement have determined, without admitting any fault
or liability on the part of any of the Parties, and in order to avoid the significant cost, delay and
risk of litigation and appeals, that it is in their mutual best interests to resolve the Claims as well
as any and all claims and disputes that have arisen or could arise between and among them by
entering into this Agreement;

      WHEREAS, the purpose and intent of the Parties to this Agreement is to accomplish a
complete and full satisfaction of any and all Claimants’ claims against the Settling Parties

                                                  2
48513542;1
              Case 18-14506-LMI       Doc 372        Filed 04/04/19    Page 10 of 15



including the Claims against the Debtor, Liberty, Freedom, and Vaknins, as part of the global
resolution of all issues by and among the Parties to this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and releases referenced herein, and other good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Settling Parties and Claimants each agree
and stipulate as follows:

                                        AGREEMENTS
         1.    The foregoing recitals are true and correct.
       2.      Claim Allowance. The Claimants shall each have an allowed general unsecured
claim against the Debtor in the amount of $113,000 (the “Allowed Claim” collectively the
“Allowed Claims”) The total amount of the Allowed Claims equals $565,000.00 which amount
includes the settlement and payment in full of $65,000.00 in attorneys’ fees and costs to Legal
Services of Greater Miami (the “Attorney’s Fees”). The Allowed Claims are as follows:


                           Claimant                    Claim No.      Allowed Claim

              Gaynisha Williams                       3-1             $113,000.00

              Nathanael Mars                          4-1             $113,000.00

              Lakeisha Chatfield                      5-1             $113,000.00

              Shannon Daniels                         6-1             $113,000.00

              Lakeisha Chatfield on behalf T.C. 7-1                   $113,000.00

                                                      Total Claims: $565,000.00


This Agreement and payment of the Distribution Payment (defined below) shall resolve the
Claims, the Objection, and the Joinder in the Objection, in full.
         3.      Payment. The Claimants' Allowed Claims shall be paid in full within two (2)
business days after the entry of an Order confirming the Plan (the "Confirmation Order"). The
Confirmation Order shall authorize and direct that Liberty 1031, LLC ("Liberty 1031"), who holds
in trust pursuant to Order in the Bankruptcy Case the net proceeds from the sale of inter alia the
Debtor's property (or as such other person as the Court may direct), to deliver the amount of
$565,000.00 to the Claimants c/o Legal Services of Greater Miami, Inc. in full satisfaction of the
Allowed Claims (the "Distribution Payment") by wire transfer pursuant to the wire instructions to
be provided in writing to Liberty 1031 and Debtor's counsel which Distribution Payment shall be
in full satisfaction of the Allowed Claims and Attorney's Fees. This Agreement and the language
of the Confirmation Order shall prevail over any contrary provision contained in the Plan. For the
purpose of clarification, this Agreement resolves the Allowed Claims and any other claims of any
kind or nature of the Claimants against the Settling Parties, and for the avoidance of doubt, the

                                                 3
48513542;1
             Case 18-14506-LMI        Doc 372       Filed 04/04/19   Page 11 of 15



Distribution Payment shall be characterized for any applicable government authority as payment
of a personal injury award in full and complete satisfaction of the Allowed Claims in the
Bankruptcy Case.
        4.     Subject to Bankruptcy Court Approval. This Agreement is subject to the entry
of an order approving this Agreement in the Bankruptcy Case (the “Approval Order”). The
Settling Parties agree to use their best efforts to seek approval of this Agreement prior to the
Confirmation Hearing. All rights of the Claimants are preserved pending entry of the Approval
Order. In the event the Approval Order is not entered prior to the Confirmation Hearing on the
Plan, the Claimants may seek to continue the Confirmation Hearing and shall be allowed to make
objections to the Plan, Disclosure Statement, related motions and fee applications at the
Confirmation Hearing notwithstanding their failure to file any written objections before any
deadline.
       5.      Confirmation of the Plan. The Debtor shall announce this settlement on the
record at the Confirmation Hearing as a modification of the Plan and shall incorporate in the
Confirmation Order the terms of this Agreement. Claimants agree not to object to confirmation
and through counsel shall announce at the Confirmation Hearing that the Claimants' support the
Plan and confirmation.
         6.     Release of Settling Parties by the Claimants. Upon receipt of the Distribution
Payment by Legal Services of Greater Miami, each of the Claimants, including Williams, Mars,
Daniels, Chatfield and her daughter T.C. (by and through Chatfield), shall be deemed to release,
relinquish, and forever discharge the Settling Parties, including Beverly, Liberty, Freedom, and
their owners, Mr. Abraham Vaknin and Mrs. Denise Vaknin, each in their individual capacity and
their capacity as owner or manager of Beverly, Liberty, their agents, servants, employees and
successors, members, partners, shareholders, directors, officers, attorneys, assigns, grantees,
transferees, heirs, and representatives from any and all claims, causes of action, demands,
liabilities, complaints, and/or damages of any kind whatsoever, at common law, statutory, or
otherwise, including without limitation any causes of action raised or that could have been raised
in the State Case or the District Case, that have accrued at any time between the beginning of time
through that the date of the Distribution Payment to Legal Services on behalf of each of the
Claimants, whether or not the Claimants are aware of any such claims, causes of action, demands,
liabilities, complaints, and/or damages.
        7.      Release of the Claimants by Settling Parties. Upon receipt of the Distribution
Payment by Legal Services of Greater Miami, each of the Settling Parties shall be deemed to
release, relinquish, and forever discharge the Claimants, their agents, servants, employees and
successors, attorneys, assigns, grantees, transferees, heirs, and representatives from any and all
claims, causes of action, demands, liabilities, complaints, and/or damages of any kind
whatsoever, at common law, statutory, or otherwise, including without limitation any causes of
action raised or that could have been raised in the State Case or the District Case, that have
accrued at any time between the beginning of time through that the date of the Distribution
Payment to Legal Services of Miami on behalf of each of the Settling Parties, whether or not the
Settling Parties are aware of any such claims, causes of action, demands, liabilities, complaints,
and/or damages.
       8.      Dismissal with Prejudice of District Court Case. Within five business days
following receipt by Legal Services of Greater Miami of the Distribution Payment, the Parties shall


                                                4
48513542;1
             Case 18-14506-LMI         Doc 372       Filed 04/04/19   Page 12 of 15



file in the District Court Case a voluntary dismissal with prejudice of the complaint. Each party
shall bear their own attorney’s fees and costs.
         9.     No Admission of Liability. Each of the Parties understands and agrees that this is
a compromise of disputed claims made in order to avoid the significant costs and uncertainties of
litigation and that the promises made in consideration of this Agreement will not be construed to
be an admission of any liability or facts whatsoever by any Party. If the Approval Order is not
entered, then the terms of this Settlement shall be inadmissible as evidence in any court. It is
expressly understood and agreed that the terms hereof are contractual and not merely recitals and
that the agreements herein contained and the consideration transferred is to compromise the
disputed Claims, avoid litigation, and buy peace. The consideration hereunder is made in full and
final settlement of all damages and claims both known and unknown.
        10.    Costs Incurred. Each Party to this Agreement shall bear its own costs and expenses
as incurred, including without limitation, attorney’s fees, costs of litigation, costs of court, and
costs associated with the negotiation and drafting of this Agreement, except as included in the
Distribution Payment and as may be awarded to the Debtor's professionals.
        11.    Binding Obligation. It is expressly understood and agreed that this Agreement will
be binding on each Party and its beneficiaries, successors, heirs, and assigns and will inure to the
benefit of each Party herein and its beneficiaries, successors, heirs, and assigns.
        12.    Investigation, Legal Counsel, and Free Will. Each Party to this Agreement
represents and warrants that it has made, or had the opportunity to make (and declined to do so), a
full and complete investigation of the circumstances and facts surrounding the subjects of this
Agreement. Each Party to this Agreement further represents and warrants that it was aided by able
legal counsel in its investigation and in its negotiation of, and entry into, this Agreement. Each
Party to this Agreement further represents and warrants that it executes this Agreement of its own
free will. The Parties expressly warrant that no promise or agreement which is not herein
expressed has been made to them in executing this Agreement, and that none of the Parties is
relying upon any statement or representation of any agent of the Parties being released hereby.
        13.     Entire Agreement. This Agreement contains the entire agreement between the
Parties regarding the matters set forth herein, and this Agreement supersedes any and all prior
agreements, representations, and understandings of the Parties, whether written or oral, that relate
to the subject matter hereof.
       14.    Amendment and Modification. This Agreement cannot be amended or modified
in any way except in a writing signed by each Party hereto.
        15.    Signatures. Each party shall have until April 12, 2019 in which to execute this
Agreement. Legal Services of Greater Miami shall not distribute the Distribution Payment to the
Claimants and itself for the Attorney's Fees until the Claimants have executed this Agreement and
delivered to the Debtor copies of their respective signature pages. The Debtor shall file in the
Bankruptcy Case copies of all signature pages on or before April 12, 2019.
         16.    Severability. If any one or more of the provisions contained in this Agreement is
for any reason held to be invalid, illegal, or unenforceable in any respect, and the basis of the
bargain between the Parties is not destroyed or rendered ineffective thereby, such invalidity,
illegality, or unenforceability, to the extent possible, will not affect any other provision of this


                                                 5
48513542;1
               Case 18-14506-LMI        Doc 372       Filed 04/04/19    Page 13 of 15



Agreement. So far as is reasonable and possible, effect will be given to the intent manifested by
the portion held invalid, illegal, or unenforceable.
        17.     Governing Law. This Agreement shall be interpreted in accordance with the laws
of the State of Florida, except that any conflict-of-law provision of the State of Florida that may
require application of the laws of some other jurisdiction shall be disregarded.
       18.      Representations. Each Party to this Agreement represents that they have the power
and authority to enter into this Agreement; and the signatory to this Agreement has full authority
to execute this Agreement on behalf of the stated Party.
        19.     Preparation. This Agreement has been prepared by the joint efforts of the
respective attorneys for each of the Parties and shall not be construed against any party as a drafter.
        20.    Counterparts. This Agreement may be executed in multiple counterparts or copies
and/or on separated signature pages and/or by E-mail scanned Adobe Acrobat PDF copies, any or
all of which, when taken together, shall be deemed an original for all purposes.
       21.     Headings. Section numbers and titles have been set forth herein for convenience
only; no section number or title may limit or extend the meaning or interpretation of any part of
this Agreement, nor may any section number or title be used in the construction of any part of this
Agreement.
      IN WITNESS WHEREOF, the Settling Parties and Claimants have caused this
Agreement to be executed and delivered as of the date first herein written.

             [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
                          SIGNATURE PAGE FOLLOWS]




                                                  6
48513542;1
              Case 18-14506-LMI        Doc 372       Filed 04/04/19   Page 14 of 15



       SIGNATURE PAGE TO COMPROMISE AND SETTLEMENT AGREEMENT

SETTLING PARTIES:



MIAMI BEVERLY, LLC



By:
         Denise Vaknin, Managing Member                                    Date


LIBERTY APARTMENTS, LLC


By:
         Denise Vaknin, Managing Member                                    Date



FREEDOM APARTMENTS, LLC



By:
         Denise Vaknin, Managing Member                                    Date



By:
         Denise Vaknin, Individually                                       Date



By:
         Abraham Vaknin, Individually                                      Date



       SIGNATURE PAGE TO COMPROMISE AND SETTLEMENT AGREEMENT

CLAIMANT PARTIES:



By:
         Gaynisha Williams, individually                                              Date

                                                 7
48513542;1
              Case 18-14506-LMI      Doc 372       Filed 04/04/19   Page 15 of 15




By:
         Nathanael Mars, individually                                               Date



By:
         Shannon Daniels, individually                                              Date



By:
         Lakeisha Chatfield, individually                                           Date



LAKEISHA CHATFIELD on behalf of minor daughter T.C.



By:
         Lakeisha Chatfield on behalf of minor daughter T.C.             Date




                                               8
48513542;1
